Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
	The following is an examiner’s statement of reasons for allowance: The prior art of record, specifically U.S. Patent Application Publication No. 20160003637 “Andersen”, does not expressly teach or render obvious the invention as recited in the amended independent claims 1.
The prior art teaches a computer-implemented method for displaying an application interface, comprising:	collecting information of a user's activities with respect to an application and associated with a trip of the user (i.e. para. [0152]), wherein the collected information of the user's activities includes log information that includes travel-related application operations performed by the user in the application user's location information, and order information that includes purchases made by the user in the application (i.e. para. [0152, 0167]);	 determining a current phase associated with the trip of the user based at least on the log information, the user's location information, and the order information (i.e. para. [0152]), 
determining interface configuration information corresponding to a current phase for configuring a scenario-based interface of an application (i.e. para. [0045]);	 and sending the determined interface configuration information to a client of the user for the client to display the scenario-based interface of the application to the user according to the determined interface configuration information (i.e. para. [0179]). 
	However, the Prior art does not teach
	pre-setting a plurality of traveling phases, wherein the plurality of traveling phases include a decision-making phase, a booking phase, and a travel phase;
	wherein the determining the current phase comprises:
identifying travel state information of the user according to the collected information, comparing the travel state information with the plurality of traveling phases to determine whether the travel state information matches a phase comprised in the plurality of traveling phases;
and in response to determining that the travel state information matches a phase comprised in the plurality of traveling phases, determining the matched phase to be the current phase associated with the trip of the user. 
In addition it is not believed to have been within the level of one of ordinary skill in the art at the time of the invention to modify or integrate the method comprising pre-setting a plurality of traveling phases, wherein the plurality of traveling phases include a decision-making phase, a booking phase, and a travel phase; wherein the determining the current phase comprises: identifying travel state information of the user according to the collected information, comparing the travel state information with the plurality of traveling phases to determine whether the travel state information matches a phase comprised in the plurality of traveling phases; and in response to determining that the travel state information matches a phase comprised in the plurality of traveling phases, determining the matched phase to be the current phase associated with the trip of the user, as cited in the context of the claims in combination with the other elements recited. 
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID H TAN whose telephone number is (571)272-7433. The examiner can normally be reached M-F 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Ell can be reached on 571-270-3264. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D.T./           Examiner, Art Unit 2171                                                                                                                                                                                             /MATTHEW ELL/Supervisory Primary Examiner, Art Unit 2171